DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed 03/14/2022 has been entered. Claim(s) 1, 2, 4, 7, 9-11, 14, 17-18 and 20 is/are currently amended. Claim(s) 6 has/have been canceled. Claim(s) 1-5 and 7-20 is/are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/035,230 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Rejections Withdrawn
Rejections under 35 U.S.C. 112(b) and obviousness-type double patenting rejections not reproduced below have been withdrawn in view of the amendments to the claims and/or the above-noted terminal disclaimer. 



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 17 and claims dependent thereon is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17 and claims dependent thereon, the limitation "present the future blood glucose level of the user at a third location on the display based on the logarithmic scale" lacks sufficient support in the specification as filed. Applicant fails to disclose an embodiment in which historic blood glucose values are presented based on a linear scale and future blood glucose levels are presenting on a logarithmic scale, such that the above-noted limitation is directed to new matter. In all disclosed embodiments historic and future blood glucose levels are presented based on the same scale, specifically a linear scale. For the purpose of this Office action, claim 17 will be further discussed with the understanding the future blood glucose levels are presented based on the same scale as the historic blood glucose value(s), i.e., linear scale, consistent with Applicant's disclosure. 
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 2, 8, 9 and claims dependent thereon is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 2 and claims dependent thereon, the limitation "blood glucose values below a threshold correspond to a larger area of the display than blood glucose levels above the threshold" is indefinite. It is unclear to what blood glucose values the limitation refers. To the best of the examiner's understanding, the above-noted blood glucose values do not refer to any of the previously-recited blood glucose levels (i.e., monitored current and/or historic levels), but instead refers to the blood glucose levels of the logarithmic scale based on which the current blood glucose level is presented, and will be discussed with this understanding below. If this is consistent with Applicant's intention, amendments commensurate in scope with this interpretation should be made for clarity. 
Regarding claim 8 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the first scale" in the claim. 
Regarding claim 9 and claims dependent thereon, there is insufficient antecedent basis for the limitation "the first scale" in the claim. Additionally, presuming "the first scale" refers to the previously-recited logarithmic scale of claim 1, the limitation "displaying a continuous line according to the first scale and extending from the historic blood glucose level to the current blood glucose level" is indefinite. Previous limitations indicate the historic blood glucose level is displayed based on a linear scale, such that is unclear in what manner a continuous line can be drawn to extending from the historic blood glucose level to the current blood glucose level according to the first/logarithmic scale when the historic blood glucose levels are presented on a different (i.e., linear) scale. Applicant discloses presenting historic blood glucose levels on a linear scale may comprise displaying a continuous line from a historic blood glucose level to a current blood glucose level (e.g., Figs. 3-4). Do the limitations of claim 9 require/encompass displaying two lines indicative of historic blood glucose levels - one on a linear scale and one a logarithmic scale, displaying at least one point on a linear scale and a line on a logarithmic scale, etc.? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-5, 7-10 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0201911 A1 (previously cited, Johnson) in view of S 2009/0113295 A1 (previously cited, Halpern).
Regarding claims 1-2, 8, 14-16 and 18-19, Johnson teaches and/or suggests a system for displaying blood glucose information, the system comprising:
a blood glucose monitoring device configured to monitor historic and current blood glucose levels of a user (¶ [0010] continuous analyte sensor);
a device for displaying blood glucose information (receiver 100), the device comprising: a communication device configured to communicate with the blood glucose monitoring device (¶ [0046] circuitry for communicating with one or more sensors); a display (user interface 110); and one or more processors and a non-transitory computer-readable medium containing instructions that, when executed by the one or more processors, cause the system to perform operations/a method (¶ [0046] receiver comprises one or more processor and a computer readable storage medium and executes software), the operations/method comprising: 
obtaining the blood glucose levels from the blood glucose monitoring device via the communication device (claim 1, where the display device configured to receive displayable sensor information from a sensor electronics module), the blood glucose levels including at least a current blood glucose level and a historic blood glucose level (Figs. 1, 5A, etc.);
presenting the current blood glucose level at a first location on the display (Fig. 1, 5, glucose level 512); 
presenting the historic blood glucose level at a second location on the display based on a linear scale (Fig. 1, 5, graph showing last three hours of glucose data, as described in ¶ [0048]).
Johnson does not teach presenting the current blood glucose level based on a logarithmic scale. 
Halpern teaches/suggests as an alternative to displaying a number (¶ [0004]), displaying a current blood glucose level based on a logarithmic scale in which blood glucose values below a threshold correspond to a larger area of the display than blood glucose levels above the threshold (¶ [0039] logarithmic measurement scale where target and low ranges are magnified to consume more area of the display than the higher range), wherein the first location is based on the logarithmic scale relative to a vertical axis of the display (¶ [0039] vertical implementation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system/device/method of Johnson with presenting the current blood glucose level at the first location on a display based on a logarithmic scale as taught and/or suggested by Halpern in order to provide an easy-to-interpret display element that allows a user to quickly assess current blood glucose relative to normal range (Halpern, Abstract).
Regarding claims 4-5, 17 and 20, Johnson as modified teaches and/or suggests the method further comprises projecting a future blood glucose level of the user; presenting the future blood glucose level of the user at a third location on the display based on the linear scale; and presenting an indication of a confidence level in the future blood glucose level (Fig. 1A; ¶ [0053] predicted range of future levels is displayed to the right of the current level line 156, and a predicted variation of estimated glucose values are indicated by an upper limit 164 and a lower limit 166).
Regarding claim 7, Johnson as modified teaches/suggests the historic blood glucose level is displayed according to the linear scale and relative to the current blood glucose level (Fig. 1, 5, graph showing last three hours of glucose data ending with the latest sensor data received from the continuous glucose sensor, as described in ¶ [0048]). 
Regarding claim 9 and 10, Johnson as modified teaches/suggests displaying a continuous line according to the linear scale and extending from the historic blood glucose level to the current blood glucose level, wherein the continuous line is a solid line (Fig. 1, 5, graph showing last three hours of glucose data ending with the latest sensor data received from the continuous glucose sensor, as described in ¶ [0048]).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Halpern as applied to claim(s) 2 above, and further in view of US 20050037482 A1 (previously cited, Braig).
Regarding claim 3, Johnson as modified teaches/suggests the limitations of claim 2, as discussed above, but does not expressly teach the threshold includes approximately 200 mg/dL. However, Halpern teaches/suggests the threshold may comprise a target blood glucose value (e.g., ¶ [0039]), and Braig discloses 200 mg/dL is a known target blood glucose value (e.g., ¶ [0346]), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson with the threshold being approximately 200 mg/dL as taught and/or suggested by Braig as a simple substitution of one suitable target blood glucose threshold for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Halpern as applied to claim(s) 1 above, and further in view of JP 2014-145594 A (previously cited, Terumo).
Regarding claims 11-13, Johnson as modified teaches/suggests the limitations of claim 1, as discussed above, but does not teach displaying a facial avatar representative of the current blood glucose level. Halpern teaches/suggests displaying an indicator representative of a current blood glucose level (¶¶ [0045]-[0047] pointer(s)); modifying a first feature of the indicator in response to a change in the blood glucose levels (¶ [0045] changing display characteristics of value pointer in response to the current value of the monitored physiological characteristic); and modifying a second feature of the indicator in response to a change in a projected future blood glucose level (¶ [0047] displayed pointer length corresponds to the magnitude of the rate of change). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson with modifying first and second features of an indicator as taught/suggested by Halpern in order to provide an intuitive indication of current and projected blood glucose levels. Johnson as modified does not teach displaying a facial avatar and modifying first and second features thereof. Terumo teaches a facial avatar with at least first and second modifiable features for conveying information with blood glucose values (Fig. 26), such that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Johnson to utilize a facial avatar to convey the above-noted information as a simple substitution of one known indicator for another to yield no more than predictable results. Additionally, though the cited art does not teach the first facial feature is eyes and the second facial feature is eyebrows, there is no evidence of record to suggest these particular facial features are any more than mere design choice. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the independent claims, Applicant submits, "Halpern does not teach or suggest anything in regard to displaying a current blood glucose level according to a logarithmic scale and displaying a historic blood glucose level according to a different linear scale on the same display. Accordingly, Johnson in view of Halpern does not teach or suggest each and every element of claims 1, 14, or 18" (Remarks, pg. 10; similar remarks also presented on pg. 11).
The examiner respectfully disagrees for the reasons discussed in the interview held 6 April 2022, and notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the examiner does not contend that Halpern alone teaches displaying a current blood glucose level according to a logarithmic scale and displaying a historic blood glucose level according to a different linear scale on the same display. Rather, the primary reference to Johnson teaches and/or suggests providing a historical trend plot or graph including both historic and current blood glucose levels at one location on a display and providing another, second indication of the current blood glucose level at another location on said display. Johnson discloses the other indication of current blood glucose level may comprise a numeric value. Halpern teaches/suggests providing a current blood glucose level on a logarithmic scale as a suitable alternative to merely displaying a numerical value and suggests such a display is more intuitive with target and low ranges consuming more area of the display making these areas easier to read/visualize (¶ [0004]; ¶ [0039]), providing sufficient motivation to modify the invention of Johnson with, e.g., as an alternative to presenting the current blood glucose level as a numeric value along with the linear trend plot, presenting the current blood glucose level on a logarithmic scale along with the linear trend plot. 
Applicant does not argue any specific limitations of the dependent claims separately, but rather contends the dependent claims are not obvious because the respective independent claim from which they depend is not obvious (Remarks, pgs. 11-14). The examiner respectfully disagrees with Applicant's arguments with respect to the independent claims for the reasons addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Tse Chen, can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791